Exhibit 10.1

December 14, 2011

Mr. Thomas Carson

Dear Tom:

We are pleased to present this offer for the position of President and Chief
Executive Officer (“CEO”) at Rovi Corporation (“Rovi” or the “Company”),
reporting to the Board of Directors (the “Board”). You will also be appointed to
the Board, with service to commence at your commencement of employment as CEO of
Rovi. Your start date as CEO will be immediately upon the full execution of this
Agreement.

Compensation and Benefits

Your compensation will include a base salary of $550,000 per year, paid
semi-monthly, and subject to standard payroll deductions and withholdings.

For the 2012 fiscal year, you will be eligible to earn an annual incentive bonus
equal to $550,000 based on your participation in the Company’s standard Senior
Executive Company Incentive Plan (the “EIP”) for calendar year 2012. The EIP
will provide you a payout at 100% achievement of targets equal to 100% of your
base salary earned during 2012 and other benefits specified thereunder (payable
in the Company’s discretion in cash or the equivalent value in equity in the
case of discretionary incentives), subject to the terms and conditions
applicable to such payouts and benefits, when adopted by the Board (or a duly
authorized committee thereof). Such bonus amount, and the EIP, will be reviewed
annually by the Board (or a duly authorized committee thereof). Except as
provided in the Executive Severance and Arbitration Agreement, you must be
employed on the day that your bonus (if any) is paid in order to earn the bonus.
Therefore, subject to the Executive Severance and Arbitration Agreement, if your
employment is terminated either by you without good reason or by the Company
with cause prior to the bonus being paid, you will not have earned the bonus and
no partial or prorated bonus will be paid. Any earned bonuses shall be subject
to standard payroll deductions and withholdings, and paid no later than
March 15th of the year following the the year in which your right to the bonus
ceases to be subject to a substantial risk of forfeiture, so as to comply with
Treasury Regulations Section 1.409A-1(b)(4).

Additionally, subject to Board approval and you becoming CEO on or before
January 1, 2012, you will be granted an option to purchase 300,000 shares of
common stock (the “Option”). The grant date shall be the first day of the month
following official approval by the Compensation Committee of the Board. If the
first day of the following month is a perpetual holiday (such as January 1),
then the grant date will be the next trading day. The price per share will be
set at the closing market price of Rovi Corporation stock (NASDAQ: ROVI) on the
grant date (or the closing price on the last day of trading prior to that date
if the grant date falls on a weekend or holiday). The Option will start vesting
on the grant date and will vest over four years in accordance with the terms and
conditions of your option notice and agreement, which will be delivered under
separate cover.

Additionally, subject to Board approval and you becoming CEO on or before
January 1, 2012, you will be granted two Restricted Stock Awards, the first in
the amount of 100,000 shares and the second in the amount of 150,000 shares (the
“RSAs”). Per Rovi’s practice, restricted stock may be granted upon the

 

1



--------------------------------------------------------------------------------

following dates in 2012: January 3, March 1, May 1, July 1, September 1 and
November 1. The grant date of the RSAs shall be the restricted stock grant date
following official approval by the Compensation Committee of the Board. The
first of such RSAs (the 100,000 share RSA) (the “Time-Based Vesting Shares”)
will vest over four (4) years in accordance with the terms and conditions of the
Company’s standard Notice of Restricted Stock Award and Restricted Stock Award
Agreement. The second of such RSAs (the 150,000 share RSA) (the
“Performance-Based Vesting Shares”) will vest over a period of up to four years
based on the achievement of total annual (measured on a calendar year basis)
adjusted pro forma operating profit (“APF Operating Profit”) performance metrics
attached hereto as Exhibit A, with vesting commencing at 80% of APF Operating
Profit plan and increasing in increments through 110% of APF Operating Profit
plan, and in accordance with the terms and conditions of the Notice of
Restricted Stock Award and Restricted Stock Award Agreement applicable thereto.
The determination of the level of Rovi’s achievement of the APF Operating Profit
plan for a given calendar year will be made by the independent Board members and
vesting of the Performance-Based Vesting Shares will occur on the date of such
determination. Except as provided in the Executive Severance and Arbitration
Agreement, in order to vest in a portion of an award on a given vesting date,
you must be employed by Rovi on such vesting date.

As a Rovi employee, you will continue to receive Company benefits pursuant to
Company policy and subject to the terms and conditions of the governing plans.

Other Agreements/Policies

As a condition of your employment as CEO, you will continue to be bound by the
following agreements following your commencement of employment as CEO:

 

  1) Proprietary Information, Inventions and Ethics Agreement;

 

  2) Procedures and Guidelines Governing Securities Trades by Company Personnel;

 

  3) Code of Personal and Business Conduct and Ethics; and

 

  4) Arbitration Policy.

At Will Employment

As Rovi’s employment relationship with you is at-will, either Rovi or you may
terminate the employment relationship at any time, with or without Cause (as
defined herein), and with or without advance notice. Your employment at-will
status can only be modified in a written agreement signed by you and the
Chairman of the Board. Notwithstanding the foregoing, effective your first day
as CEO, the Company will enter into an Amended and Restated Executive Severance
and Arbitration Agreement (the “Executive Severance and Arbitration Agreement”)
with you in the form enclosed, under which you would be provided severance pay
and other benefits set forth therein upon the occurrence of the events specified
therein. Any dispute arising out of or relating to your employment with the
Company will be subject to binding arbitration as set forth in the Executive
Severance and Arbitration Agreement. Upon a termination of your employment for
“Cause” (as defined in the Executive Severance and Arbitration Agreement), your
right to receive compensation and benefits will terminate immediately upon the
effective date of the termination for Cause. Without limiting the foregoing, you
will not receive any base salary for any period after the effective date of any
such termination for Cause, will not receive any EIP bonus for any year during
which any such termination for Cause occurs and will not be entitled to further
vesting or accelerated exercisability of any Stock Awards following any such
termination for Cause.

 

2



--------------------------------------------------------------------------------

Section 409A

It is intended that all of the payments payable under this Agreement satisfy, to
the greatest extent possible, the exemptions from the application of Code
Section 409A provided under Treasury Regulations 1.409A 1(b)(4), 1.409A 1(b)(5)
and 1.409A 1(b)(9), and this Agreement will be construed to the greatest extent
possible as consistent with those provisions.

Miscellaneous

Upon your commencement of employment as CEO, this Agreement and the other
agreements referenced herein shall be the complete and exclusive statement of
all of the terms and conditions of your employment with the Company, and shall
supersede and replace any and all prior agreements or representations with
regard to the subject matter hereof, whether written or oral. It is entered into
without reliance on any promise or representation other than those expressly
contained herein, and it cannot be modified, amended or extended except in a
writing signed by you and a duly authorized member of the Board. This Agreement
is intended to bind and inure to the benefit of and be enforceable by you and
the Company, and our respective successors, assigns, heirs, executors and
administrators, except that you may not assign any of your duties or rights
hereunder without the express written consent of the Company. Whenever possible,
each provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced as if such invalid,
illegal or unenforceable provisions had never been contained herein. This
Agreement and the terms of your employment with the Company shall be governed in
all aspects by the laws of the State of California without regard or reference
to the rules of conflicts of law that would require the application of the laws
of any other jurisdiction.

If the foregoing meets with your approval, please indicate by signing below and
returning a copy of this letter to Rovi’s HR Department to the attention of
Eileen Schloss. By signing below, you further agree to respect the Company’s
work rules and faithfully carry out the duties herein. Two (2) duplicates of
this contract are to be created; both the Company and you will retain a copy.

Sincerely,

/s/ Andrew K. Ludwick

Andrew K. Ludwick

Chairman of the Board of Directors

 

Agreed & Accepted:    /s/    Thomas Carson               12/14/11   
Thomas Carson       Date

Exhibit A: Performance-Based Vesting Shares Vesting Matrix Based on APF
Operating Profit Plan Achievement

 

3



--------------------------------------------------------------------------------

Exhibit A

Performance-Based Vesting Shares Vesting Matrix Based on APF Operating Profit
Plan Achievement

 

PERFORMANCE VS. APF OPERATING PROFIT PLAN (Annual base 37,500 shares)

% of Plan

  

Vesting Factor

  

# Shares

110+    1.5    56,250 109    1.45    54,375 108    1.4    52,500 107    1.35   
50,625 106    1.3    48,750 105    1.25    46,875 104    1.2    45,000 103   
1.15    43,125 102    1.1    41,250 101    1.05    39,375 100    1.0    37,500
99    0.97    36,375 98    0.94    35,250 97    0.91    34,125 96    0.88   
33,000 95    0.85    31,875 94    0.82    30,750 93    0.79    29,625 92    0.76
   28,500 91    0.73    27,375 90    0.7    26,250 89    0.67    25,125 88   
0.64    24,000 87    0.61    22,875 86    0.58    21,750 85    0.55    20,625 84
   0.52    19,500 83    0.49    18,375 82    0.46    17,250 81    0.43    16,125
80    0.4    15,000 Below 80    0    0

 

4